DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-11 and 14-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.11,299,055. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the pending claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8, 9-10 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MCNEALLY et al. (US 2019/0207427 A1, hereinafter MCNEALLY).
As per claim 1, MCNEALLY discloses a non-contact power supply device, comprising:
a housing having a cart placement region onto which stackable carts can be mounted along a cart placement direction, the stackable cart being stackable at a first interval (See Fig.4B Item#400, discloses a cart corral comprising guide rails 402 and a plateau area 422 comprising a plurality of charging coils 416. Par.9, discloses the carts are charged when they are nested together. When the carts are nested together a predetermined portion of each cart is nested into the cart in front of it so they are kept at a predetermined interval); and
three or more non-contact charging devices that are in the housing and aligned in the cart placement region along the cart placement direction at the first interval (See Fig.4B, Items#416 and Pars.9 and 41-42, discloses a plurality of transmitting coils that are spaced apart to charge nested carts simultaneously), wherein each of the non-contact charging devices is configured to perform non-contact charging with respect to a non-contact power receiver of one of the stackable carts stacked at the first interval and mounted onto the cart placement region (See Fig.4B, Items#416 and Pars.9 and 41-43, discloses a plurality of transmitting coils that are spaced apart to charge nested carts simultaneously).

As per claim 8, MCNEALLY discloses a shopping cart system comprising:
a plurality of stackable carts stackable at a first interval, each of the stackable carts including a non-contact power receiver (Pars.9 and 41-42, discloses a plurality of transmitting coils that are spaced apart to charge a plurality of nested carts simultaneously. When the carts are nested together a predetermined portion of each cart is nested into the cart in front of it so they are kept at a predetermined interval); and
a cart station including:
a housing having a cart placement region onto which the stackable carts can be mounted along a cart placement direction (See Fig.4B Item#400, discloses a cart corral comprising guide rails 402 and a plateau area 422 comprising a plurality of charging coils 416. Par.9, discloses the carts are charged when they are nested together.); and
three or more non-contact charging devices that are in the housing and aligned in the cart placement region along the cart placement direction at the first interval (See Fig.4B, Items#416 and Pars.9 and 41-42, discloses a plurality of transmitting coils that are spaced apart to charge nested carts simultaneously), wherein each of the non-contact charging devices is configured to perform non-contact charging with respect to the non-contact power receiver of one of the stackable carts stacked at the first interval and mounted onto the cart placement region (See Fig.4B, Items#416 and Pars.9 and 41-43, discloses a plurality of transmitting coils that are spaced apart to charge nested carts simultaneously).

As per claims 2 and 9, MCNEALLY discloses the non-contact power supply device and shopping cart system according to claims 1 and 8 as discussed above, wherein each of the non-contact charging devices has a non-contact charging surface parallel to a surface of the cart placement region (See Fig.4B, discloses the transmitting coils 416 are parallel to the receiving coils 420).

As per claim 10, MCNEALLY discloses the shopping cart system according to claim 9 as discussed above, wherein the non-contact power receiver in each of the stackable cart is disposed parallel to the surface of the cart placement region (See Fig.4B, Item#420, discloses a plurality of receiving coils mounted on the lower side of the cart parallel to the transmitting coils 416).

As per claims 6 and 14, MCNEALLY discloses the non-contact power supply device and the shopping cart system according to claims 1 and 8 as discussed above, wherein the first interval is less than a total length of the stackable cart along the cart placement direction (See Fig.4B Item#400, discloses a cart corral comprising guide rails 402 and a plateau area 422 comprising a plurality of charging coils 416. Par.9, discloses the carts are charged when they are nested together. It is inherent that the carts when nested are not completely nested that they become one, a portion of the rear cart extends out and does not nest with the front cart. MCNEALLY further discloses that the carts are simultaneously wirelessly charged which indicates that the charge receiving coils are not impeded by one another).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCNEALLY in view of BYRAD (US 5,383,639, hereinafter BYRAD).
As per claims 3 and 11, MCNEALLY discloses the non-contact power supply device and shopping cart system according to claims 1 and 8 as discussed above, however MCNEALLY does not disclose further comprising: a wheel stop provided at an end of the cart placement region.
BYRAD discloses a wheel stop provided at an end of the cart placement region. (See Fig.7, Items#A and 80 Col.3, line 55 to Col.4 line 4, disclose securing the first cart at the end of the cart area using a wheel stop A and the remaining carts are nested to the first cart whose wheel is fitted into the wheel stop).
MCNEALLY and BYRAD are analogous art since they both deal with shopping carts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MCNEALLY with that of BYRAD by adding a wheel stop at the end of the cart placement region for the benefit of maintaining the carts in alignment with the charging coils when a user is either pulling a cart or returning a cart to the cart placement region. 
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCNEALLY in view of MASARU (JP2006-101577, hereinafter MASARU).
As per claims 7 and 15, MCNEALLY discloses the non-contact power supply device and shopping cart system according to claims 1 and 8 as discussed above, however MCNEALLY does not disclose wherein the cart placement region includes a ramp that is inclined along the cart placement direction.
MASARU discloses a cart station comprising a wheel guide wherein the cart placement region includes a ramp that is inclined along the cart placement direction (See Fig.2, Items#16, discloses a slope to facilitate the introduction of the rear wheels).
MCNEALLY and MASARU are analogous art since they both deal with cart charging systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed MCNEALLY with that of MASARU by adding the disclosed wheel guide for the benefit of improving the alignment of the charge transmitting coil and the charge receiving coil and facilitating the introduction of the rear wheels.
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCNEALLY in view of MASARU and in further view of BYRAD.
As per claim 16, MCNEALLY discloses the shopping cart system according to claim 8 as discussed above, however MCNEALLY does not disclose wherein the cart station further includes a wheel guide in the cart placement region, the wheel guide extending in the cart placement direction, wherein the wheel guide includes three or more wheel settlement regions aligned along the cart placement direction at the first interval, each of the wheel settlement regions being shaped to fit a wheel of one of the stackable carts stacked at the first interval and mounted onto the cart placement region.
MASARU discloses a cart station comprising a wheel guide in the cart placement region, the wheel guide extending in the cart placement direction (See Fig.2, Items#14a/15a and 14b/15b).
MCNEALLY and MASARU are analogous art since they both deal with cart charging systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed MCNEALLY with that of MASARU by adding the disclosed wheel guide for the benefit of improving the alignment of the charge transmitting coil and the charge receiving coil. However, MCNEALLY and MASARU does not disclose wherein the wheel guide includes three or more wheel settlement regions aligned along the cart placement direction at the first interval, each of the wheel settlement regions being shaped to fit a wheel of one of the stackable carts stacked at the first interval and mounted onto the cart placement region.
BYRAD discloses a wheel stop provided at an end of the cart placement region (See Fig.7, Items#A and 80 Col.3, line 55 to Col.4 line 4, disclose securing the first cart at the end of the cart area using a wheel stop A and the remaining carts are nested to the first cart whose wheel is fitted into the wheel stop).
MCNEALLY, MASARU and BYRAD are analogous art since they both deal with shopping carts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MCNEALLY and MASARU with that of BYRAD by adding a wheel stop at a plurality of locations of the cart placement region for the benefit of maintaining the carts in alignment with the charging coils when a user is either pulling a cart or returning a cart to the cart placement region. 

As per claim 17, MCNEALLY, MASARU and BYRAD disclose the shopping cart system according to claim 16 as discussed above, wherein the wheel guide includes a cart introduction portion, and a guide width of the cart introduction portion narrows with distance along the cart placement direction (See MASARU, Fig.2, discloses the distance between the rails 14a/15a and 14b/15b are wider at the entrance and narrower along the rail).

As per claim 18, MCNEALLY, MASARU and BYRAD disclose the shopping cart system according to claim 16 as discussed above, wherein the wheel guide includes a first wheel guide (See Fig.2, 14a/15a) and a second wheel guide that extend in the cart placement direction (See Fig.2, 14b/15b), and
the non-contact charging devices are between the first wheel guide and the second wheel guide (See MCNEALLY, Fig.4B, Items#416, also MASARU, Figs.1 and 2, Item#13, disclose the charging coil is placed in between the wheel guides).
As per claim 19, MCNEALLY, MASARU and BYRAD discloses the shopping cart system according to claim 18, wherein the first wheel guide includes three or more first wheel settlement regions aligned along the cart placement direction, each of the first wheel settlement regions being shaped to fit a wheel of one of the stackable carts stacked at the first interval and mounted onto the cart placement region, and the second wheel guide includes three or more second wheel settlement regions aligned along the cart placement direction, each of the second wheel settlement regions being shaped to fit a wheel of one of the stackable carts stacked
at the first interval and mounted onto the cart placement region (See BYRAD, Fig.7, Items#A and 80 Col.3, line 55 to Col.4 line 4, disclose securing the first cart at the end of the cart area using a wheel stop A and the remaining carts are nested to the first cart whose wheel is fitted into the wheel stop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MCNEALLY and MASARU with that of BYRAD by adding a plurality of wheel stops in the cart placement region at both sides to secure the right wheels and the left wheels for the benefit of maintaining the carts in alignment with the charging coils when a user is either pulling a cart or returning a cart to the cart placement region. 
	
	As per claim 20, MCNEALLY, MASARU and BYRAD discloses the shopping cart system according to claim 19 as discussed above, wherein the first wheel settlement regions are aligned at the first interval along the cart placement direction, and the second wheel settlement regions are aligned at the first interval along the cart placement direction (The combination of MCNEALLY, MASARU and BYRAD as applied to claim 19 discloses the charging area with a plurality of stops for securing each of the carts using wheel stops [BYRAD]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MCNEALLY, MASARU and BAIRD such that the wheel stops on both sides are arranged at the interval that aligns with cart wheels when nested for the benefit of securing the carts in place and avoid misalignment when the user pulls a cart out or pushes one in the cart placement region.

Claim(s) 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCNEALLY in view of CHOU (US 10,622,828 B2, hereinafter CHOU).
As per claims 4 and 12, MCNEALLY discloses the non-contact power supply device and the shopping cart system according to claims 1 and 8 as discussed above, However MCNEALLY does not disclose further comprising:
three or more light emitting devices in the housing and aligned along the cart placement direction in respective correspondence with the three or more non-contact charging devices at the first interval.
CHOU discloses an intelligent wireless charger comprising light emitting devices in the housing to provide an indication when the wireless power transmission charger is providing power to a charge receiving device (See Fig.6, Item#122 and Col.1, lines 8-16, disclose that when the charging coil and the charge receiving coil are inductively coupled, the LED is turned on to indicate that charging is taking place).
MCNEALLY and CHOU are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MCNEALLY with that of CHOU by adding the disclosed indication system for the benefit of alerting the user when charging is taking place or when further alignment is needed to start charging.

As per claims 5 and 13, MCNEALLY and CHOU disclose the non-contact power supply device and shopping cart system according to claims 4 and 12 as discussed above, wherein each of the light emitting devices is configured to emit light when a non-contact power receiver of one of the stackable carts is above the corresponding one of the non-contact charging devices (See Fig.6, Item#122 and Col.1, lines 8-16, disclose that when the charging coil and the charge receiving coil are inductively coupled, the LED is turned on to indicate that charging is taking place).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED H OMAR/           Examiner, Art Unit 2859        

/EDWARD TSO/          Primary Examiner, Art Unit 2859